Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application JP2007-135381 filed on 7/11/17.  It is noted that Applicant has filed a certified copy of the applications as required by 35 U.S.C. 119(b).

REASONS FOR ALLOWANCE
The application of 35 U.S.C. 112(f) for Claims 1-11 is withdrawn in light of Applicant’s amendment filed on 12/8/21.

The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (LIM, Pub. No:  US 2013-0002823; MEINHERZ, Pub. No.: US 2016-0124089; NAGURA, Pub. No.: US 2017-0261311; SUHAMI, Pub. No.: US 2015-0033647) does not teach nor suggest in detail the limitations: 
“An imaging device comprising: a sensor configured to irradiate an object with light and detect the light reflected by the object; distance calculation circuitry configured to calculate a distance to the object on a basis of sensing data of the sensor; a specular reflector located on an opposite side of the sensor across the object; and correction circuitry configured to correct an error included in the 
 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record LIM does not teach or suggest in detail an imaging device that would have the capability to correct an error included in a calculated distance that occurred from an interference between the light following a first path from a sensor towards an object, with the light following a second path from the sensor, which would then be reflected by the specular reflector, and be then going toward the object as amended by the Applicant.  
LIM only teaches an imaging device that includes a sensor which is used to irradiate light onto an object of interest and then detect the light that is reflected by the object.  The prior art is also capable of calculating, using sensor data, a distance to the object.  Finally, the imaging device of LIM further includes a specular reflector located on an opposite side of the sensor across the object.  The closest NPL KADAMBI (KADAMBI, “Coded time of flight cameras: sparse deconvolution to address multipath interference and recover time profiles”, 2013) is directed towards detecting errors that occur from interference between any one of multiple light paths but is silent as to 
Whereas, as stated above, Applicant’s claimed invention includes an imaging device with the ability to correct an error included in a calculated distance that occurred from an interference between the light following a first path from a sensor towards an object, with the light following a second path from the sensor, which would then be reflected by the specular reflector, and be then going toward the object. 
 So as indicated by the above statements, Applicant’s presented claims have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-20 are allowed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen M. Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Fri from 7:30-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481